DETAILED ACTION
Allowable Subject Matter
Claims 31–44 and 46–47 are allowed. 
Claims 1–30 and 45 have been cancelled, claims 31 and 39 have been amended in the January 31st, 2022 amendment and in the February 9th, 2022 supplemental amendment, and claim 47 was introduced in the amendment filed by Applicant on January 31st, 2022. 
In the interest of compact prosecution, an interview was conducted with Applicant to bring the limitations of would-be objected claims 31 and 39 into condition for allowance. Please refer to the Interview Summary of February 9th, 2022 for further details.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on January 31st, 2022 is acknowledged.  The traversal is on the ground(s) that Groups I and III share the same special technical feature and Yamamoto fails to teach this special technical feature.  The Office agrees with Applicant and hereby withdraws the restriction between Groups I and III. Therefore, claims 31–44 and 46–47 have been examined. 
However, Applicant has not argued the restriction between Group II and Groups I and III. Group II is considered by the Office to comprise completely different subject matter from Groups I and III. Although it comprises a proton accelerator and a neutron source which are not special technical features, it does not comprise beams of different impulse lengths nor a pseudo-random beam chopper that are comprised in the allowable subject matter of Groups I and III. Moreover it comprises a second proton accelerator and a third beam that are not comprised in Groups I and III. 
During the Interview cited above, Applicant agreed to cancel claims 1–2, 8–9 and 11 directed to Group II.
Response to Amendment
Applicant's amendments filed on January 31st, 2022 and February 9th, 2022 are accepted because no new matter has been entered.
The original Drawings filed on September 4th, 2020 are accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in a telephone interview with Talivaldis Cepuridis on February 9th, 2022. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel and replace the entire Abstract of September 4th, 2020 with the following:

Abstract
The object of the invention relates to a neutron source, which contains a proton accelerator for producing a proton beam, and a target arranged in the trajectory of the proton beam exiting the proton accelerator for producing a neutron beam, to which the proton beam arrives in long, typically 0.5 ms - 3 ms impulses, and contains a moderator-reflector system arranged in the vicinity of the target and serving for producing a moderated neutron beam, which has at least one moderator, and a reflector surrounding the moderator and the target, characterized by that at least 

The following is an examiner’s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests a proton source producing a proton beam of a first impulse length that strikes a target surrounded by a moderator such that the exiting neutron beam has a second impulse length and placing a pseudo-random beam chopper in the path of the moderated neutron beam rather than in the path of the proton beam, in combination with all other limitations.
The closest prior art Yamamoto teaches a neutron source comprising a proton source (Fig. 7: ion source 1) configured for producing a first proton beam of a first impulse length (para. 24), and a proton accelerator (2,3) for producing an accelerated proton beam (A), and a target arranged in the trajectory of the accelerated proton beam exiting the proton accelerator for producing a neutron beam (para. 47: target 20 produces neutron beam B), as well as a moderator-reflector system having at least one moderator for producing a moderated neutron beam (para. 47) and a beam chopper (6).
However, Yamamoto like other prior arts teaches chopping a proton beam, not a neutron beam much less a moderated neutron beam, and does not chop according to a pattern selected from a random and a pseudo-random pattern consisting of time intervals during which the moderated neutron beam is allowed to pass in at least 50 times, shorter impulse length than the second impulse length in at least one moderated neutron beam exit channel. Applicant’s Admitted Prior Art teaches chopping a beam in a pseudo-random pattern, however it is not applied to a moderated neutron .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646